Exhibit 10.37

Amendment to Stock Option Agreement

This Amendment to Stock Option Agreement (“Amendment”) is effective on and after
October 11, 2006, and modifies the Stock Option Agreement dated June 2, 2005
between Lawson Software, Inc. (“Lawson”) and Harry Debes (“Participant”),
pertaining to the grant on June 2, 2005 of 2,500,000 nonqualified stock options
under Lawson’s 1996 Stock Incentive Plan (“1996 Plan”) at an exercise price of
$5.95 per share (the “June 2005 Option Agreement), as follows:

1.             Modification.  Section 3 of the June 2005 Option Agreement is
deleted in its entirety and replaced with the following new Section 3:

3.             Vesting and Acceleration of Vesting.  Except as specifically
provided in this Agreement and the Plan, this Stock Option will vest and first
become exercisable on the respective vesting dates specified in the Certificate,
but only if Participant has at all times been a regular full time or part time
employee of the Company or any Subsidiary from the Grant Date to the applicable
vesting date.  Vested Option Shares may be exercised and purchased during the
Option Period, until termination under Section 4 below.  No vesting of the
Option shall occur after Termination of Participant’s Service, except only to
the extent described in Sections 3.1, 3.2, 3.3 or 3.4 below.

3.1           Automatic 100% Acceleration of Vesting Upon Death, Disability or
Retirement.  If there is a Termination of Participant’s Service because of
Participant’s death, Disability or Retirement, all conditions of vesting will be
assumed to have been met immediately before such death, Disability or
Retirement, and Participant or Participant’s estate will have the right to
exercise one hundred percent (100%) of the number of Shares remaining under the
Option, whether or not vested, during the applicable time period in Section 4
below.  If Termination of Participant’s Service is due to death, Disability or
Retirement, the acceleration of vesting under this Section 3.1 will be deemed to
have occurred prior to such Termination of Participant’s Service.

3.2           Automatic 100% Acceleration of Vesting if Options are Terminated
In Connection with a Change in Control Transaction.  If the Option is to be
terminated upon the completion of a Change in Control Transaction, then (i) all
conditions of vesting will be assumed to have been met for one hundred (100%) of
the then current total unvested Option Shares and (ii) Participant will have the
right to exercise all vested Option Shares during the applicable time period in
Section 4 below.  The acceleration of vesting under this Section 3.2 will be
deemed to have occurred immediately before the completion of the Change in
Control Transaction.

3.3           Automatic 100% Acceleration of Vesting Under Certain Conditions
Within Two Years After a Change in Control Transaction.  If within two years
after the completion of a Change in Control Transaction, there is a Termination
of Participant’s Service initiated by the Company or any Subsidiary (or
successor) other than for Cause or by the Participant for Good Reason, then (i)
all conditions of vesting will be assumed to have been met for one hundred
(100%) of the then current total unvested Option Shares and (ii) Participant
will have the right to exercise all vested Option Shares during the applicable
time period in Section 4 below.  The acceleration of vesting under this Section
3.3 will be deemed to have occurred immediately before Termination of
Participant’s Service.

3.4           One Year Acceleration of Vesting.  The vesting of the Option
Shares shall be accelerated by one year upon any of the following events:  (1)
Termination of Participant’s Service by the Company, other than for Cause and


--------------------------------------------------------------------------------


not within two years after a Change of Control Transaction or (2) Termination of
Participant’s Service by Participant for Good Reason and not within two years
after a Change of Control Transaction.

3.5           Leave of Absence.  The Company’s leave of absence procedure
concerning stock options, that is in effect as of the date of this Agreement,
will also govern the vesting of the Option during a Company approved leave of
absence.

2.             Effect of Amendment.  This Amendment is made pursuant to Section
16 of the June 2005 Option Agreement and Section 12(e) of the 1996 Plan and is
effective on and after October 11, 2006.  The capitalized terms that are used
but not defined in this Amendment have the same respective meanings as defined
in the June 2005 Option Agreement.  The provisions of the June 2005 Option
Agreement that are not expressly modified by this Amendment shall remain in
effect pursuant to their terms.

3.             Governing Law.  This Amendment is governed by the laws of the
State of Minnesota.

This Amendment has been executed by Lawson Software, Inc. and the Participant.

Lawson Software, Inc.

 

Attest:

 

 

 

 

 

 

By

 /s/ David R. Hubers

 

 

/s/ Bruce B. McPheeters

 

 

David R. Hubers,

 

 

Bruce B. McPheeters,

 

 

Compensation Committee Chair

 

Corporate Secretary

 

 

 

 

 

 

 

/s/ Harry Debes

 

 

 

Harry Debes

 

 

 

2


--------------------------------------------------------------------------------